DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0115755) in view of  Hicks (US 2014/0253464) and Lee (US 2016/0299585).
Regarding claims 1 and 9, Jung teaches an electronic device comprising: a housing (Fig. 4 housing 400): a display viewable through a portion of the housing (Fig. 4 display of housing shown); a wireless communication circuit disposed within the housing; at least one processor(Fig. 2 processor 210) disposed within the housing and operatively connected with the display and the wireless communication circuit ([0058] teaches the electronic device 400 may communicate wirelessly with the stylus pen 410. Which makes it obvious the electronic device has a wireless communication circuit); and a memory disposed within the housing and operatively connected with the at least one processor(Fig. 2 memory), wherein the memory stores instructions that, when executed, configure the at least one processor to: establish a ([0058] teaches the device can communicate with the stylus through short range communication such as Bluetooth), receive a signal including information about a battery state of the stylus pen from the stylus pen, through the wireless communication circuit and the short-range wireless communication protocol ([0061-0062] teaches the system determines when to charge the battery based on residual quantity of battery power of the stylus, and to charge the stylus when the stylus is stowed in the holder), detect that the stylus pen is detached from the housing ([0058] teaches the system determines if the stylus pen is installed or detached). Although Jung teaches the limitations as discussed above, he fails to explicitly teach establishing a wireless communication link when the stylus is inserted into a housing.
However in the same field communicating between electronic devices, Hicks teaches the Hicks teaches a system that establishes a wireless communication link with a stylus that is resting/idling (Fig. 2A and 2B show communication module in both the device and the stylus respectively, [0041] teaches the two are in communication through NFC or Bluetooth technology. Figs. 3b and 4b-6 show different methods for providing an idle position of the stylus).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jung with the method of communication between electrical devices as taught by Hicks. This combination would provide a system that effectively determines power usage of the electrical devices as taught by Jung. Although the combination teaches the limitations as discussed above and Jung teaches 
However in the same field of recognizing power status of electrical devices Lee teaches and display a first graphical user interface (GUI) indicating the battery state through the display, based at least on the information about the battery state(Fig. 6A-6B element 600 and 610).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jung with the method of communication between electrical devices as taught by Hicks and the method of displaying battery status as taught by Lee. This combination would provide a system that effectively determines power usage of the electrical devices as taught by Jung.
Regarding claim 2, Jung teaches wherein the short-range wireless communication protocol is based on a Bluetooth (BT) standard or a Bluetooth low energy (BLE) standard defined by a Bluetooth special interest group (SIG) ([0058]).
Regarding claims 3 and 10, Lee teaches wherein the instructions, when executed, further configure the at least one processor to: control the first GUI, based at least on at least a portion of the information about the battery state, such the first GUI indicates the battery state for each level through the display (Fig. 6B GUI 610).
Regarding claims 7 and 14, Lee teaches wherein the instructions, when executed, further configure the at least one processor to: receive a signal including information about a color of the stylus pen from the stylus pen; and
([0123] teaches how a color of a pen can be selected and displayed on the device) and Hicks teaches receiving signal information from the stylus pen through the wireless communication circuit and the short-range wireless communication protocol (Fig. 2A and 2B show communication module in both the device and the stylus respectively, [0041] teaches the two are in communication through NFC or Bluetooth technology. Figs. 3b and 4b-6 show different methods for providing an idle position of the stylus). .
Regarding claims 8 and 15, Hicks teaches displaying a third GUI where a screen of the display is turned off (Fig. 3b and 6a show lock GUI on screen of display during power saving mode).
Regarding claim 16, Jung teaches an electronic device comprising: a housing (Fig. 4 housing 400): a display viewable through a portion of the housing (Fig. 4 display of housing shown); a wireless communication circuit disposed within the housing; at least one processor(Fig. 2 processor 210); a stylus pen insertable into an inner space of the housing (Fig. 4 element 410) disposed within the housing and operatively connected with the display and the wireless communication circuit ([0058] teaches the electronic device 400 may communicate wirelessly with the stylus pen 410. Which makes it obvious the electronic device has a wireless communication circuit); and a memory disposed within the housing and operatively connected with the at least one processor(Fig. 2 memory), wherein the memory stores instructions that, when executed, configure the at least one processor to: establish a wireless communication link, which is based on a short-range wireless communication ([0058] teaches the device can communicate with the stylus through short range communication such as Bluetooth), receive a signal including information about a battery state of the stylus pen from the stylus pen, through the wireless communication circuit and the short-range wireless communication protocol ([0061-0062] teaches the system determines when to charge the battery based on residual quantity of battery power of the stylus, and to charge the stylus when the stylus is stowed in the holder), detect that the stylus pen is detached from the housing ([0058] teaches the system determines if the stylus pen is installed or detached). Although Jung teaches the limitations as discussed above, he fails to explicitly teach establishing a wireless communication link when the stylus is inserted into a housing.
However in the same field communicating between electronic devices, Hicks teaches the Hicks teaches a system that establishes a wireless communication link with a stylus that is resting/idling (Fig. 2A and 2B show communication module in both the device and the stylus respectively, [0041] teaches the two are in communication through NFC or Bluetooth technology. Figs. 3b and 4b-6 show different methods for providing an idle position of the stylus).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jung with the method of communication between electrical devices as taught by Hicks. This combination would provide a system that effectively determines power usage of the electrical devices as taught by Jung. Although the combination teaches the limitations as discussed above and Jung teaches the method of displaying battery status, he does not explicitly teach and display a first 
However in the same field of recognizing power status of electrical devices Lee teaches and display a first graphical user interface (GUI) indicating the battery state through the display, based at least on the information about the battery state(Fig. 6A-6B element 600 and 610).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jung with the method of communication between electrical devices as taught by Hicks and the method of displaying battery status as taught by Lee. This combination would provide a system that effectively determines power usage of the electrical devices as taught by Jung.
Regarding claim 20, Lee teaches wherein the instructions, when executed, further configure the at least one processor to: receive a signal including information about a color of the stylus pen from the stylus pen; and
display a third GUI having the color of the stylus pen through the display, based at least on the information about the color ([0123] teaches how a color of a pen can be selected and displayed on the device) and Hicks teaches receiving signal information from the stylus pen through the wireless communication circuit and the short-range wireless communication protocol (Fig. 2A and 2B show communication module in both the device and the stylus respectively, [0041] teaches the two are in communication through NFC or Bluetooth technology. Figs. 3b and 4b-6 show different methods for providing an idle position of the stylus)
Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0115755) in view of Hicks (US 2014/0253464) and further in view of Lee (US 2016/0299585) and Choi (US 2017/0064754).
Regarding claims 4, 11, and 17, Jung in view of Hicks and Lee teach the limitations as discussed above but fail to teach measure a status of the wireless communication link thus established; and display a second GUI indicating the measured status of the wireless communication link through the display.
However in the same field of providing methods that allow communication between two electronic devices, Choi teaches a method including measure a status of the wireless communication link thus established; and display a second GUI indicating the measured status of the wireless communication link through the display (Figs. 7-9 teach how the system tries to connect electronic devices and if the connect fails then the system retries. It is obvious the system is made to detect/measure the status of the wireless communication link. Fig. 15 Shows the GUI displaying the status of the communication link).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jung with the method of communication between electrical devices as taught by Hicks, the method of displaying battery status as taught by Lee, and the method of determining a connection between devices as taught by Choi. This combination would provide a system that effectively determines power usage of the electrical devices as taught by Jung.
Allowable Subject Matter
Claims 5-6, 12-13, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621